     Case 2:17-cr-00229-TOR     ECF No. 1221   filed 08/31/21   PageID.7885 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO. 2:17-CR-0229-TOR-1
 8                              Plaintiff,
                                                   ORDER DENYING MOTION FOR
 9           v.                                    RECONSIDERATION, ETC.

10    BENJAMIN RODRIGUEZ,

11                              Defendant.

12

13         BEFORE THE COURT are Defendant’s Emergency Motion for

14   Reconsideration, Motion Requesting Appointment of Counsel, and Request to

15   Take Judicial Notice. ECF No. 1220. The Court has reviewed the record and files

16   herein and is fully informed.

17         Defendant’s Motion to Reduce Sentence was denied on August 8, 2021.

18   ECF No. 1212. Defendant filed a Notice of Appeal on August 19, 2021. ECF No.

19   1214. On August 30, 2021, Defendant filed the instant motions and request.

20




        ORDER DENYING MOTION FOR RECONSIDERATION, ETC. ~ 1
     Case 2:17-cr-00229-TOR       ECF No. 1221    filed 08/31/21   PageID.7886 Page 2 of 2




 1         “The filing of a notice of appeal is an event of jurisdictional significance—it

 2   confers jurisdiction on the court of appeals and divests the district court of its

 3   control over those aspects of the case involved in the appeal.” Griggs v. Provident

 4   Consumer Discount Co., 459 U.S. 56, 58 (1982); United States v. Vroman, 997

 5   F.2d 627 (9th Cir. 1993) (holding that the district court was without jurisdiction to

 6   respond to defendant’s motion for reconsideration because he filed it after having

 7   filed a notice of appeal).

 8         Were this Court to use the “indicative ruling” procedure of Federal Rules of

 9   Appellate Procedure Rule12.1, the Court would deny the motions and request.

10   Defendant has not established plausible grounds for relief and has received a

11   replacement C-PAP machine (ECF No. 1220 at 4).

12   ACCORDINGLY, IT IS HEREBY ORDERED:

13         Defendant’s Emergency Motion for Reconsideration, Motion Requesting

14   Appointment of Counsel, and Request to Take Judicial Notice, ECF No. 1220, are

15   DENIED.

16         The District Court Executive is directed to enter this Order and furnish

17   copies to the parties.

18         DATED August 31, 2021.

19

20                                   THOMAS O. RICE
                                  United States District Judge


        ORDER DENYING MOTION FOR RECONSIDERATION, ETC. ~ 2
